          Case 1:18-cv-01268-KBJ Document 11 Filed 10/12/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  ELECTRONIC PRIVACY INFORMATION
  CENTER,

          Plaintiff,

  v.                                                  Civil Action No. 18-1268 (KBJ)

  U.S. DEPARTMENT OF HOMELAND
  SECURITY,

          Defendant.


                  JOINT STATUS REPORT AND PROPOSED SCHEDULE

       The parties, through counsel, submit this Joint Status Report and Proposed Schedule

pursuant to the Court’s Minute Order, dated September 18, 2018, and the Court’s General Order

and Guidelines Applicable to FOIA Cases (ECF No. 9). The Parties are available for a

conference call to discuss the schedule with the Court, if necessary, between 2-5pm on the

following dates: October 16, October 18, and October 19.

       Defendant’s Statement

       The Department of Homeland Security’s (“DHS”) Privacy Office issued a final response

to Plaintiff’s Freedom of Information Act (“FOIA”) request on October 11, 2018. DHS’s

Privacy Office also referred four pages of records to the Federal Emergency Management

Agency (“FEMA”), a separate Agency within DHS, and referred four pages to the Department of

State (“State”), for further processing and direct response to Plaintiff. Because further

processing remains to be completed at FEMA and State, Defendant proposes that the parties file

a further joint status report on or before November 26, 2018. Defendant requests that Plaintiff
          Case 1:18-cv-01268-KBJ Document 11 Filed 10/12/18 Page 2 of 3



review the October 11 response and notify Defendant by November 12 if any disputes remain as

to those records.

       Plaintiff’s Statement

       In the Joint Status Report filed on September 18, 2018, the agency represented to EPIC

and to the Court that “DHS will complete its review and release all responsive, non-exempt

records, or portions of records, to Plaintiff by Friday, October 12, 2018.” But in the October 11,

2018, Response Letter the agency stated that they have referred “four pages of records to the

FOIA Officer for FEMA, Eric Neuschaefer, and four pages the [sic] Department of State, for

processing and direct response to you.” As a result of this referral, the agency has not provided

all responsive, non-exempt records to EPIC. In consultation over this status report, EPIC

indicated it that it would accept two weeks as a reasonable period for processing and release of

the remaining eight pages of records. The agency has declined to agree to produce the eight

pages in two weeks, or to set any date certain for production.

       EPIC proposes that the Court order the agency to produce all responsive, non-exempt

pages (or portions thereof) from the eight page set by October 26, 2018. The parties would then

file a Processing and Disclosure Completion Notice, pursuant to this Court’s Guidelines, on or

before December 10, 2018.



October 12, 2018                              Respectfully submitted,

 MARC ROTENBERG, D.C. Bar # 422825                   JESSIE K. LIU
 EPIC President and Executive Director               D.C. Bar 472845
                                                     United States Attorney
 /s/ Alan Butler
 ALAN BUTLER, D.C. Bar # 1012128                     DANIEL F. VAN HORN
 EPIC Senior Counsel                                 D.C. Bar 924092
                                                     Chief, Civil Division
 JOHN DAVISSON, D.C. Bar #1531914

                                                 2
         Case 1:18-cv-01268-KBJ Document 11 Filed 10/12/18 Page 3 of 3



EPIC Counsel                               By: /s/ Daniel P. Schaefer
                                           DANIEL P. SCHAEFER
ELECTRONIC PRIVACY                         D.C. Bar 996871
INFORMATION CENTER                         Assistant United States Attorney
1718 Connecticut Avenue, N.W.              555 4th Street, N.W.
Suite 200                                  Washington, D.C. 20530
Washington, D.C. 20009                     (202) 252-2531
(202) 483-1140 (telephone)                 Daniel.Schaefer@usdoj.gov
(202) 483-1248 (facsimile)
butler@epic.org                            Attorneys for Defendant

Attorneys for Plaintiff




                                       3
